DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 2, 4, 6, 8, 20-22, 24, 26-29, 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed surgical device comprising, inter alia, a connector positioned on the distal end portion of the elongate shaft, the connector having a first contour, wherein the connector is selectively movable relative to the distal end of the hollow tubular member between locked and unlocked orientations and wherein the connector is permanently impassible through the distal end of the hollow tubular member; and an in-vivo instrument configured for use within the body cavity, wherein the in-vivo instrument defines a longitudinal axis, the in-vivo instrument including a track having a second contour with a shape that compliments the first contour, the track configured to movably receive the connector and couple the connector to the in-vivo instrument.
Karasawa et al. US2009/0187073 teaches a manipulation system for a capsule endoscope with a grasping jaw clamp mechanism in the context of the application (fig 10).  However, Karasawa does not teach the first and second contours as configured in the claimed invention and therefore does not meet all the requirements of the currently pending claim.
Ibrahim et al. US8,628,522 teaches a ball and track system for adjusting the diameter of a cardiac ablation system, but does not teach the system as applicable in a capsule and manipulator device.  Additionally, there exists no nexus between the prior art references that would support one’s contemplation of a combination.  Therefore, Ibrahim does not meet all the requirements of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795